We have already given a decision in this case. The petitioners ask for a rehearing upon a single point: namely, upon the question whether, under Gen. Stat. R.I. cap. 166, a lien cannot be decreed against the separate or separable legal estate in fee of the defendant, Mrs. McCullough, — she having contracted for the improvement thereon by contract in writing, even though her husband was not a party to the contract, and did not in any manner contract for or request the making of the improvement. The question is raised in a statutory proceeding to enforce a lien given by statute, and therefore we must look to the statute for the answer to it. *Page 179 
The statute which was in force previous to the revision of 1857 provided for a lien whenever the improvement was made "by contract with, or at the request of the owner thereof, such owner being at the time the owner of the land on which the same is." It was held under this provision that the estate of a married woman was subject to the lien for improvements thereon made in pursuance of the contract or request of her husband and herself though merely oral. Bliss  Logan v. Patten  wife,5 R.I. 376. In the revision of 1857 the words, "or by the husband of such owner, with the consent of his wife in writing," were added, making the provision the same as it is now. The provision, as thus amended, came before the court for construction in 1863, and the court held that no lien would attach to the estate of a married woman, though husband and wife both concurred in the contract or request, without her consent in writing. Briggs v.Titus  wife, 7 R.I. 441. In both these cases the contract had the concurrence of the husband, though in the later case the wife appears to have been the more personally active in making it. The question therefore did not arise whether, independently of her husband, the wife could bind her estate by contract either oral or written. We infer, however, that the court was of the opinion that the estate of a married woman, after the amendment of 1857, was no longer liable to lien under the first clause of the provision; for in Bliss  Logan v. Patten  wife, 5 R.I. 376, under the provision as it was before the second clause was added, it had decided that the lien would attach though the contract of husband and wife was merely oral; and yet in Briggs v. Titus wife, 7 R.I. 441, under the provision as amended by simply adding the second clause, it decided that the lien would not attach without the wife's consent in writing. If the court had supposed that the first clause was still applicable to the case of a married woman, it could have had no reason for deciding the later case differently from the earlier, especially in view of the fact that the wife in the later case was personally the more active in making the contract. But if this is the correct view, — if the first clause does not apply when the owner is a married woman, — then her estate can be charged only under the second clause, which requires that the improvement shall be made by the husband with the consent of his wife in writing. It is not *Page 180 
enough, under the second clause, for the lien claimant to show the written contract of the wife alone; or the contract or request of the husband alone; he must show the concurrence of both of them, the consent of the wife being signified in writing. Is a construction, which so restricts the operation of the statute, the true construction? It is, we think, the more consonant with the policy of our law in regard to the alienation of the real property of married women; and, therefore, it is the more reasonable to suppose that it is the construction which the statute was intended to receive. Indeed, if the second clause is not to govern exclusively, when the owner is a married woman, it can have but very little, if any, practical effect. Our conclusion is, that it does so govern, and, consequently, that no lien attaches under the statute to the estate of a married woman for any improvement thereon, unless it has been contracted for in writing by her jointly with her husband, or has been made by contract with or at the request of the husband with her consent in writing.
The counsel for the petitioners has referred to cases decided in other states under statutes differently worded from ours, to show that the lien ought to be enforced. We do not think the cases cited are of much value as precedents upon the particular question now before us.
Motion for rehearing dismissed.